Case 18-13899-mdc         Doc 30   Filed 04/01/21 Entered 04/01/21 14:18:42         Desc Main
                                   Document     Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                      :
            Mary Ann Vazquez                   :      Chapter 13
                                               :      No.: 18-13899-MDC
            Debtor(s)                          :


            RESPONSE OF DEBTOR TO THE MOTION FOR RELIEF OF AUTOMATIC
                         STAY FILED BY CITIZENS BANK, N.A.

           Debtor, Mary Ann Vazquez, by and through their undersigned Counsel, Brad J.
   Sadek, in response to the Motion for Relief filed by Citizens Bank, N.A. hereby submits
   the following:


            1.    Admitted.

            2.    Admitted.

            3.    Admitted payments were missed. Debtor asks for the chance to catch up.

            4.    Denied. Debtor asked for chance to catch up.

            5.    Denied.

         WHEREFORE, based on the aforementioned, Movant shall be denied an Order
   modifying the Automatic Stay under Bankruptcy Code Section 362.


                                                      Respectfully submitted,

   Dated: April 1, 2021                               _____________________
                                                      /s/ Brad J. Sadek, Esq.
                                                      Attorney for the Debtor
                                                      Sadek & Cooper
                                                      1315 Walnut Street, #502
                                                      Philadelphia, PA 19107
                                                      (215) 545-0008
Case 18-13899-mdc         Doc 30   Filed 04/01/21 Entered 04/01/21 14:18:42          Desc Main
                                   Document     Page 2 of 2




                                   CERTIFICATE OF SERVICE

           I Brad J. Sadek, Esq. certify that on the date indicated below served a true and
   correct copy of the Debtor’s Response to the Motion for Relief from Automatic Stay by
   electronic or Regular U.S. Mail on all creditors and the following parties:


                                     William C. Miller, Esq.
                                       Chapter 13 Trustee

                                       Mary F. Kennedy
                                       Electronic Notice
                                      Attorney for Movant



   Dated: April 1, 2021                                /s/Brad J. Sadek, Esq
                                                       Brad J. Sadek, Esq.
                                                       Attorney for Debtor
                                                       1315 Walnut Street
                                                       Suite #502
                                                               Philadelphia, PA 19107
